

Exhibit 10.2
 
EXECUTION COPY

TERMINATION AND RELEASE
 
        THIS TERMINATION AND RELEASE (this “Agreement”) dated as of May 1, 2006,
is made by and among Viasystems, Inc., a Delaware corporation (the “Company”),
Wire Harness Industries, Inc., a Delaware corporation (“Industries”), Wire
Harness Contractors, Inc., a Delaware corporation and wholly owned subsidiary of
Industries (“Contractors” and together with Industries, the “Guarantors” and
each a “Guarantor”), and The Bank of New York, as trustee under the indenture
described below (the Trustee”).
 
RECITALS


A. The Company is party to that certain Indenture governing the Company’s 10.50%
Senior Subordinated Notes due 2011, dated as of December 17, 2003, by and among
the Company, the guarantors named therein and the Trustee, as supplemented (the
“Indenture”). All capitalized terms used but not defined herein have the meaning
ascribed to them in the Indenture.
 
B. In connection with and pursuant to the Indenture, the Guarantors guaranteed
the obligations of the Company thereunder.
 
C. The Company is selling all of the capital stock of Industries, and thereby
all of its ownership interests in the Guarantors, in compliance with the terms
of the Indenture (the “Transaction”).
 
D. In connection with the Transaction and pursuant to Section 11.06 of the
Indenture, the Company has requested the Trustee to deliver an appropriate
instrument evidencing the release of each Guarantor of its obligations under the
Indenture. Such request was accompanied by (i) an Opinion of Counsel and (ii) an
Officers’ Certificate of the Company certifying the Company’s compliance with
the applicable conditions precedent and covenants of the Indenture.
 
        NOW, THEREFORE, with intent to be legally bound hereby and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Company, each Guarantor and the Trustee hereby agree as follows:
 
        SECTION 1. Termination and Release. The Trustee hereby acknowledges and
agrees that (a) each Guarantor is released from all of its obligations under (i)
the Indenture and (ii) its Note Guarantee related thereto and (b) the Note
Guarantee of each Guarantor is terminated.
 
        SECTION 2. Release of Trustee. Each Guarantor does hereby for itself,
and for its respective successors and assigns, fully and unconditionally release
and forever discharge the Trustee and its respective employees, officers,
directors, agents, successors and assigns from all of their obligations and
liabilities under or claims relating
 
 

--------------------------------------------------------------------------------


 
to the Indenture and all documents and agreements delivered pursuant to or in
connection therewith.
 
        SECTION 3. Effectiveness. This Agreement shall become effective when all
parties hereto shall have executed and delivered a counterpart hereof (including
by way of facsimile transmission).


        SECTION 4. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


        SECTION 5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall constitute one and the same document.


 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 


 





--------------------------------------------------------------------------------



 
        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first set forth above.
 

 
COMPANY:
         
VIASYSTEMS, INC.
         
By:
 /s/ Daniel J. Weber  
Name:  Daniel J. Weber
 
Title:  Vice President & Secretary
         
GUARANTORS:
         
WIRE HARNESS INDUSTRIES, INC.
         
By:
 /s/ Daniel J. Weber  
Name:  Daniel J. Weber
 
Title:  Vice President & Secretary
         
WIRE HARNESS CONTRACTORS, INC.
         
By:
 /s/ Daniel J. Weber  
Name:  Daniel J. Weber
 
Title:  Vice President & Secretary
         
TRUSTEE:
         
THE BANK OF NEW YORK, as Trustee
         
By:
 /s/ Van K. Brown  
Name:  Van K. Brown
 
Title:  Vice President


